271 S.W.3d 636 (2008)
Judith GONZALEZ and Donald Gonzalez, Plaintiffs/Appellants,
v.
BI-STATE MEDICAL CONSULTANTS, INC., Defendant/Respondent.
No. ED 91330.
Missouri Court of Appeals, Eastern District, Division Four.
December 16, 2008.
James D. O'Leary, Onder, Shelton, O'Leary & Peterson, L.L.C., St. Louis, MO, for appellants.
Judith C. Brostron, Lashly & Baer, P.C., St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
This is an appeal from the entry of summary judgment. No error of law appears. ITT Commercial Finance v. Mid-Am. Marine, 854 S.W.2d 371, 376 (Mo. banc 1993).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).